Exhibit 10.9

 



Execution Version

 

 



SECURITY AGREEMENT

 

This SECURITY AGREEMENT (this “Agreement”), dated as of July 10, 2019, by and
among the Persons listed on the signature pages hereof as “Grantors” and those
additional entities that hereafter become parties hereto by executing the form
of Joinder attached hereto as Annex 1 (each, a “Grantor” and collectively, the
“Grantors”), and KAYNE SOLUTIONS FUND, L.P. (“Kayne”), in its capacity as
collateral agent for each Lender (in such capacity, together with its successors
and assigns in such capacity, “Collateral Agent”).

 

W I T N E S S E T H:

 

WHEREAS, pursuant to that certain Credit Agreement, of even date herewith (as
amended, restated, supplemented, or otherwise modified from time to time, the
“Credit Agreement”), by and among, inter alia, Buddy’s Newco, LLC, a Delaware
limited liability company (“Buddy’s Newco”), Buddy’s Franchising and Licensing
LLC, a Florida limited liability company (“Buddy’s FL”; together with Buddy’s
Newco, each individually and collectively, jointly and severally, “Borrower”),
Franchise Group Intermediate B, LLC, a Delaware limited liability company
(“Parent”), each of the lenders from time to time party thereto as “Lenders”
(each of such Lenders, together with its successors and assigns, is referred to
hereinafter as a “Lender”) and Kayne, in its capacity as administrative agent
for each Lender (in such capacity, together with its successors and assigns in
such capacity, “Administrative Agent”) and as collateral agent for each Lender,
the Lenders have agreed to make certain financial accommodations available to
Borrower from time to time pursuant to the terms and conditions thereof; and

 

WHEREAS, Collateral Agent has agreed to act as agent for the benefit of itself
and the Lenders in connection with the transactions contemplated by the Credit
Agreement and this Agreement;

 

WHEREAS, in order to induce Collateral Agent and the Lenders to enter into the
Credit Agreement and the other Loan Documents and to extend the Loans thereunder
and to induce Collateral Agent and the Lenders to make financial accommodations
to Borrower as provided for in the Credit Agreement, the other Loan Documents,
(a) each Grantor (other than each Borrower with respect to its own Obligations)
has agreed to guaranty the Guaranteed Obligations, and (b) each Grantor has
agreed to grant to Collateral Agent, for the benefit of Secured Parties, a First
Priority Lien on all of their respective assets, including a pledge of all of
the Capital Stock of each of their respective Subsidiaries (including Borrower);
and

 

WHEREAS, each Grantor (other than Parent and Borrower) is a Subsidiary of
Borrower and, as such, will benefit by virtue of the financial accommodations
extended to Borrower by Collateral Agent and the Lenders.

 

NOW, THEREFORE, for and in consideration of the recitals made above and other
good and valuable consideration, the receipt, sufficiency and adequacy of which
are hereby acknowledged, the parties hereto agree as follows:

 

1.                   Definitions; Construction.

 

(a)                All initially capitalized terms used herein (including in the
preamble and recitals hereof) without definition shall have the meanings
ascribed thereto in the Credit Agreement. Any terms (whether capitalized or
lower case) used in this Agreement that are defined in the Code (including,
without limitation, Account, Account Debtor, Chattel Paper, Deposit Account,
Drafts, Documents, Equipment, Farm Products, Fixtures, Inventory, Instruments,
Letters of Credit, Letter of Credit Rights, Promissory Notes, Securities Account
and Supporting Obligations) shall be construed and defined as set forth in the
Code unless otherwise defined herein or in the Credit Agreement; provided, that
to the extent that the Code is used to define any term used herein and if such
term is defined differently in different Articles of the Code, the definition of
such term contained in Article 9 of the Code shall govern. In addition to those
terms defined elsewhere in this Agreement, as used in this Agreement, the
following terms shall have the following definitions:



 

 

(i)                   “Acquisition Documents” means the agreements, instruments
and documents evidencing, or entered into in connection with, an Acquisition
(including a Permitted Acquisition) by a Grantor.

 

(ii)                   “Activation Instruction” has the meaning specified
therefor in Section 6(k)(ii) hereof.

 

(iii)                   “Administrative Agent” has the meaning specified
therefor in the recitals to this Agreement.

 

(iv)                    “Agreement” has the meaning specified therefor in the
preamble to this Agreement.

 

(v)                   “Books” means books and records (including each Grantor’s
Records indicating, summarizing, or evidencing such Grantor’s assets (including
the Collateral) or liabilities, each Grantor’s Records relating to such
Grantor’s business operations or financial condition, and each Grantor’s goods
or General Intangibles related to such information).

 

(vi)                    “Borrower” has the meaning specified therefor in the
recitals to this Agreement.

 

(vii)                    “Code” means the New York Uniform Commercial Code, as
in effect from time to time; provided, that in the event that, by reason of
mandatory provisions of law, any or all of the attachment, perfection, priority,
or remedies with respect to Collateral Agent’s Lien on any Collateral is
governed by the Uniform Commercial Code as enacted and in effect in a
jurisdiction other than the State of New York, the term “Code” shall mean the
Uniform Commercial Code as enacted and in effect in such other jurisdiction
solely for purposes of the provisions thereof relating to such attachment,
perfection, priority, or remedies.

 

(viii)                    “Collateral” has the meaning specified therefor in
Section 2 hereof.

 

(ix)                    “Collateral Agent” has the meaning specified therefor in
the preamble to this Agreement.

 

(x)                   “Collection Account” means a Deposit Account of a Grantor
which is used exclusively for deposits of collections and proceeds of Collateral
and not as a disbursement or operating account upon which checks or other drafts
may be drawn.

 

(xi)                    “Commercial Tort Claims” means commercial tort claims
(as that term is defined in the Code), except that it refers only to such claims
that have been asserted in judicial proceedings or are subject to mediation,
arbitration or any other proceeding and includes those commercial tort claims
listed on Schedule 1.

 2 

 



(xii)                    “Controlled Account” has the meaning specified therefor
in Section 6(k)(i) hereof.

 

(xiii)                    “Controlled Account Agreements” means those certain
cash management agreements, in form and substance reasonably satisfactory to
Collateral Agent, each of which is executed and delivered by a Grantor,
Collateral Agent, and one of the Controlled Account Banks.

 

(xiv)                    “Controlled Account Bank” has the meaning specified
therefor in Section 6(k)(i) hereof.

 

(xv)                    “Copyright Security Agreement” means each Copyright
Security Agreement executed and delivered by Grantors, or any of them, and
Collateral Agent, in substantially the form of Exhibit A.

 

(xvi)                    “Copyrights” means any and all rights in any works of
authorship, including (A) copyrights and moral rights, (B) copyright
registrations and recordings thereof and all applications in connection
therewith including those listed on Schedule 2, (C) income, license fees,
royalties, damages, and payments now and hereafter due or payable under and with
respect thereto, including payments under all licenses entered into in
connection therewith and damages and payments for past, present, or future
infringements thereof, (D) the right to sue for past, present, and future
infringements thereof, and (E) all of each Grantor’s rights corresponding
thereto throughout the world.

 

(xvii)                   “Credit Agreement” has the meaning specified therefor
in the recitals to this Agreement.

 

(xviii)                   “Excluded Assets” has the meaning specified therefor
in Section 2 hereof.

 

(xix)                    “General Intangibles” means general intangibles (as
that term is defined in the Code), and includes payment intangibles, software,
contract rights, rights to payment, rights arising under common law, statutes,
or regulations, choses or things in action, goodwill, Intellectual Property,
Intellectual Property Licenses, purchase orders, customer lists, route lists,
rights to payment and other rights under Acquisition Documents, rights to
payment and other rights under any royalty or licensing agreements, including
Intellectual Property Licenses, infringement claims, monies due or recoverable
from pension funds, pension plan refunds, pension plan refund claims, insurance
premium rebates, tax refunds, and tax refund claims, interests in a partnership
or limited liability company which do not constitute a security under Article 8
of the Code, and any other personal property other than Commercial Tort Claims,
money, Accounts, Chattel Paper, Deposit Accounts, goods, Investment Property,
Negotiable Collateral, and oil, gas, or other minerals before extraction.

 

(xx)                    “Grantor” and “Grantors” have the respective meanings
specified therefor in the preamble to this Agreement.

 

(xxi)                    “Intellectual Property” means any and all Patents,
Copyrights, Trademarks, trade secrets, know-how, inventions (whether or not
patentable), algorithms, software programs (including source code and object
code), processes, product designs, industrial designs, blueprints, drawings,
data, customer lists, URLs and domain names, specifications, documentations,
reports, catalogs, literature, and any other forms of technology or proprietary
information of any kind, including all rights therein and all applications for
registration or registrations thereof.



 3 

 

(xxii)                   “Intellectual Property Licenses” means, with respect to
any Grantor, (A) any licenses or other similar rights provided to such Grantor
in or with respect to Intellectual Property owned or controlled by any other
Person, and (B) any licenses or other similar rights provided to any other
Person in or with respect to Intellectual Property owned or controlled by such
Grantor, in each case, including (x) any software license agreements (other than
license agreements for commercially available off-the-shelf software that is
generally available to the public which have been licensed to a Grantor pursuant
to end-user licenses), (y) the license agreements listed on Schedule 3, and (z)
the right to use any of the licenses or other similar rights described in this
definition in connection with the enforcement of the Lenders’ rights under the
Loan Documents.

 

(xxiii)                   “Investment Property” means (A) any and all investment
property, and (B) any and all of the following (regardless of whether classified
as investment property under the Code): all Pledged Interests, Pledged Operating
Agreements, and Pledged Partnership Agreements.

 

(xxiv)                   “Joinder” means each Joinder to this Agreement executed
and delivered by Collateral Agent and each of the other parties listed on the
signature pages thereto, in substantially the form of Annex 1.

 

(xxv)                   “Lender” and “Lenders” have the respective meanings
specified therefor in the recitals to this Agreement.

 

(xxvi)                   “Negotiable Collateral” means Letters of Credit,
Letter-of-Credit Rights, Instruments, Promissory Notes, Drafts and Documents.

 

(xxvii)                   “Patents” means patents and patent applications,
including (A) the patents and patent applications listed on Schedule 4, (B) all
continuations, divisionals, continuations-in-part, re-examinations, reissues,
and renewals thereof and improvements thereon, (C) all income, royalties,
damages and payments now and hereafter due or payable under and with respect
thereto, including payments under all licenses entered into in connection
therewith and damages and payments for past, present, or future infringements
thereof, (D) the right to sue for past, present, and future infringements
thereof, and (E) all of each Grantor’s rights corresponding thereto throughout
the world.

 

(xxviii)                   “Patent Security Agreement” means each Patent
Security Agreement executed and delivered by Grantors, or any of them, and
Collateral Agent, in substantially the form of Exhibit B.

 

(xxix)                   “Pledged Companies” means each Person listed on
Schedule 5 as a “Pledged Company”, together with each other Person, all or a
portion of whose Capital Stock are acquired or otherwise owned by a Grantor
after the Closing Date and is required to be pledged pursuant to Section 5.10 of
the Credit Agreement.

 

(xxx)                   “Pledged Interests” means all of each Grantor’s right,
title and interest in and to all of the Capital Stock now owned or hereafter
acquired by such Grantor, regardless of class or designation, including in each
of the Pledged Companies, and all substitutions therefor and replacements
thereof, all proceeds thereof and all rights relating thereto, also including
any certificates representing the Capital Stock, the right to receive any
certificates representing any of the Capital Stock, all warrants, options, share
appreciation rights and other rights, contractual or otherwise, in respect
thereof and the right to receive all dividends, distributions of income,
profits, surplus, or other compensation by way of income or liquidating
distributions, in cash or in kind, and all cash, instruments, and other property
from time to time received, receivable, or otherwise distributed in respect of
or in addition to, in substitution of, on account of, or in exchange for any or
all of the foregoing.



 4 

 

(xxxi)                   “Pledged Interests Addendum” means a Pledged Interests
Addendum substantially in the form of Exhibit C.

 

(xxxii)                   “Pledged Operating Agreements” means all of each
Grantor’s rights, powers, and remedies under the limited liability company
operating agreements of each of the Pledged Companies that are limited liability
companies.

 

(xxxiii)                   “Pledged Partnership Agreements” means all of each
Grantor’s rights, powers, and remedies under the partnership agreements of each
of the Pledged Companies that are partnerships.

 

(xxxiv)                    “Proceeds” has the meaning specified therefor in
Section 2(r) hereof.

 

(xxxv)                   “PTO” means the United States Patent and Trademark
Office.

 

(xxxvi)                    “Real Property” means any estates or interests in
real property now owned or hereafter acquired by any Grantor and the
improvements thereto.

 

(xxxvii)                    “Record” means information that is inscribed on a
tangible medium or which is stored in an electronic or other medium and is
retrievable in perceivable form.

 

(xxxviii)                    “Rescission” has the meaning specified therefor in
Section 7(k)(ii) hereof.

 

(xxxix)                    “Secured Obligations” means each and all of the
following: (A) all Obligations (as defined in the Credit Agreement) (including
any expenses, fees or interest that accrue after the commencement of an
Insolvency Proceeding, regardless of whether allowed or allowable in whole or in
part as a claim in any such Insolvency Proceeding) and (B) all Guaranteed
Obligations (as defined in the Credit Agreement).

 

(xl)                    “Security Interest” has the meaning specified therefor
in Section 2 hereof.

 

(xli)                    “Supporting Obligations” means supporting obligations
(as such term is defined in the Code), and includes letters of credit and
guaranties issued in support of Accounts, Chattel Paper, documents, General
Intangibles, instruments or Investment Property.

 

(xlii)                    “Trademarks” means any and all trademarks, trade
names, registered trademarks, trademark applications, service marks, registered
service marks and service mark applications, including (A) the trade names,
registered trademarks, trademark applications, registered service marks and
service mark applications listed on Schedule 6, (B) all renewals thereof, (C)
all income, royalties, damages and payments now and hereafter due or payable
under and with respect thereto, including payments under all licenses entered
into in connection therewith and damages and payments for past or future
infringements or dilutions thereof, (D) the right to sue for past, present and
future infringements and dilutions thereof, (E) the goodwill of each Grantor’s
business symbolized by the foregoing or connected therewith, and (F) all of each
Grantor’s rights corresponding thereto throughout the world.

 5 

 



(xliii)                    “Trademark Security Agreement” means each Trademark
Security Agreement executed and delivered by Grantors, or any of them, and
Collateral Agent, in substantially the form of Exhibit D.

 

(xliv)                   “URL” means “uniform resource locator,” an internet web
address.

 

(b)                This Agreement shall be subject to the rules of construction
set forth in Section 1.03 of the Credit Agreement, and such rules of
construction are incorporated herein by this reference, mutatis mutandis.

 

(c)                All of the schedules and exhibits attached to this Agreement
shall be deemed incorporated herein by reference.

 

2.                   Grant of Security. Each Grantor hereby unconditionally
grants, collaterally assigns, and pledges to Collateral Agent, for the benefit
of each Lender, to secure the Secured Obligations (whether now existing or
hereafter arising), a continuing security interest (hereinafter referred to as
the “Security Interest”) in all of such Grantor’s right, title, and interest in
and to the following, whether now owned or hereafter acquired or arising and
wherever located (the “Collateral”):

 

(a)                all of such Grantor’s Accounts;

 

(b)                all of such Grantor’s Books;

 

(c)                all of such Grantor’s Chattel Paper;

 

(d)                all of such Grantor’s Commercial Tort Claims listed on
Schedule 1 and for which notice is provided pursuant to Section 6(e) of this
Agreement;

 

(e)                all of such Grantor’s Deposit Accounts;

 

(f)                 all of such Grantor’s Equipment;

 

(g)                all of such Grantor’s Farm Products;

 

(h)                all of such Grantor’s Fixtures;

 

(i)                 all of such Grantor’s General Intangibles;

 

(j)                 all of such Grantor’s Inventory;

 

(k)                all of such Grantor’s Investment Property;

 

(l)                 all of such Grantor’s Intellectual Property and Intellectual
Property Licenses;

 

(m)              all of such Grantor’s Negotiable Collateral;

 

(n)                all of such Grantor’s Pledged Interests (including all of
such Grantor’s Pledged Operating Agreements and Pledged Partnership Agreements);

 

(o)                all of such Grantor’s Securities Accounts;

 

(p)                all of such Grantor’s Supporting Obligations;

 6 

 



(q)                all of such Grantor’s money, Cash Equivalents, or other
assets of such Grantor that now or hereafter come into the possession, custody,
or control of Collateral Agent (or its agent or designee) or any Lender; and

 

(r)                 all of the Proceeds and products, whether tangible or
intangible, of any of the foregoing, including proceeds of insurance or
Commercial Tort Claims covering or relating to any or all of the foregoing, and
any and all Accounts, Books, Chattel Paper, Deposit Accounts, Equipment, Farm
Products, Fixtures, General Intangibles, Inventory, Investment Property,
Intellectual Property, Negotiable Collateral, Pledged Interests, Securities
Accounts, Supporting Obligations, money, or other tangible or intangible
property resulting from the sale, lease, license, exchange, collection, or other
disposition of any of the foregoing, the proceeds of any award in condemnation
with respect to any of the foregoing, any rebates or refunds, whether for taxes
or otherwise, and all proceeds of any such proceeds, or any portion thereof or
interest therein, and the proceeds thereof, and all proceeds of any loss of,
damage to, or destruction of the above, whether insured or not insured, and, to
the extent not otherwise included, any indemnity, warranty, or guaranty payable
by reason of loss or damage to, or otherwise with respect to any of the
foregoing (the “Proceeds”). Without limiting the generality of the foregoing,
the term “Proceeds” includes whatever is receivable or received when Investment
Property or proceeds are sold, exchanged, collected, or otherwise disposed of,
whether such disposition is voluntary or involuntary, and includes proceeds of
any indemnity or guaranty payable to any Grantor or Collateral Agent from time
to time with respect to any of the Investment Property.

 

Notwithstanding anything contained in this Agreement to the contrary, the term
“Collateral” shall not include: (i) any rights or interest in any Real Estate
Asset that is not a Material Real Estate Asset, any lease, permit, license, or
license agreement covering real or personal property of any Grantor, (ii) such
assets that cannot be subject to a security interest due to applicable law, rule
or regulation, or under the terms of the asset or the governing document
applicable thereto, without the consent of one or more parties thereto other
than any Loan Party, (provided, that (A) the foregoing exclusions of clause (ii)
shall in no way be construed (1) to apply to the extent that any described
prohibition or restriction is ineffective under Section 9-406, 9-407, 9-408, or
9-409 of the Code or other applicable law, or (2) to apply to the extent that
any consent or waiver has been obtained that would permit Collateral Agent’s
security interest or lien to attach notwithstanding the prohibition or required
consent, and (B) the foregoing exclusions of clauses (i) and (ii) shall in no
way be construed to limit, impair, or otherwise affect any of Collateral
Agent’s, any Lender’s continuing security interests in and liens upon any rights
or interests of any Grantor in or to (1) monies due or to become due under or in
connection with any described lease, permit, license, license agreement, or
Capital Stock (including any Accounts or Capital Stock), or (2) any proceeds
from the sale, license, lease, or other dispositions of any such lease, permit,
license, license agreement, or Capital Stock), (iii) motor vehicles and other
goods subject to certificates of title for which perfection of a lien thereon is
achieved by notation of the lien on the certificate of title (other than to the
extent perfection can be achieved by filing a UCC-1), (iv) any United States
intent-to-use trademark applications to the extent that, and solely during the
period in which, the grant of a security interest therein would impair the
validity or enforceability of such intent-to-use trademark applications under
applicable federal law; provided, that upon submission and acceptance by the PTO
of an amendment to allege use pursuant to 15 U.S.C. Section 1060(a) (or any
successor provision), such intent-to-use trademark application shall be
considered Collateral, (v) those assets as to which Borrower, Collateral Agent
and the Required Lenders reasonably agree in writing that the cost of obtaining
such a security interest are excessive in relation to the benefit to the Lenders
of the security to be afforded thereby, (vi) any Margin Stock, (vii) assets
(other than furniture) subject to capital leases and purchase money financings
to the extent such capital leases and purchase money financings are permitted
under Sections 6.01, 6.02 or 6.07 of the Credit Agreement and prohibit the
granting of a Lien, (viii) Excluded Accounts, (ix) escrow accounts and trust
accounts, in each case entered into in the ordinary course of business, where
the applicable Grantor holds the funds exclusively for the benefit of an
unaffiliated third party, (x) Capital Stock in any person, other than any wholly
owned Subsidiary, to the extent a security interest therein is not permitted by
the terms of the documents governing the equity interests in such person,
including any joint venture document, solely to the extent such joint venture or
other investment is permitted under Section 6.07 of the Credit Agreement, in an
aggregate amount not to exceed $250,000; provided, that the Grantor shall use
commercially reasonable efforts to avoid the inclusion of any anti-assignment
provisions in all such after-acquired Capital Stock; and (xi) any Letter of
Credit Rights to the extent not constituting Supporting Obligations and having
an aggregate value or face amount of $250,000 or less (except to the extent a
security interest therein can be perfected by the filing of Uniform Commercial
Code financing statements) (collectively, the “Excluded Assets”)

 7 

 



3.                   Security for Secured Obligations. The Security Interest
created hereby secures the payment and performance of the Secured Obligations,
whether now existing or arising hereafter. Without limiting the generality of
the foregoing, this Agreement secures the payment of all amounts which
constitute part of the Secured Obligations and would be owed by Grantors, or any
of them, to Collateral Agent, the Lenders, but for the fact that they are
unenforceable or not allowable (in whole or in part) as a claim in an Insolvency
Proceeding involving any Grantor due to the existence of such Insolvency
Proceeding. Further, the Security Interest created hereby encumbers each
Grantor’s right, title, and interest in all Collateral, whether now owned by
such Grantor or hereafter acquired, obtained, developed, or created by such
Grantor and wherever located.

 

4.                   Grantors Remain Liable. Anything herein to the contrary
notwithstanding, (a) each of the Grantors shall remain liable under the
contracts and agreements included in the Collateral, including the Pledged
Operating Agreements and the Pledged Partnership Agreements, to perform all of
the duties and obligations thereunder to the same extent as if this Agreement
had not been executed, (b) the exercise by Collateral Agent or any Lender of any
of the rights hereunder shall not release any Grantor from any of its duties or
obligations under such contracts and agreements included in the Collateral, and
(c) none of Lenders shall have any obligation or liability under such contracts
and agreements included in the Collateral by reason of this Agreement, nor shall
any of the Lenders be obligated to perform any of the obligations or duties of
any Grantors thereunder or to take any action to collect or enforce any claim
for payment assigned hereunder. Until an Event of Default shall occur and be
continuing, except as otherwise provided in this Agreement, the Credit
Agreement, or any other Loan Document, Grantors shall have the right to
possession and enjoyment of the Collateral for the purpose of conducting the
ordinary course of their respective businesses, subject to and upon the terms
hereof and of the Credit Agreement and the other Loan Documents. Without
limiting the generality of the foregoing, it is the intention of the parties
hereto that record and beneficial ownership of the Pledged Interests, including
all voting, consensual, dividend, and distribution rights, shall remain in the
applicable Grantor until (i) the occurrence and continuance of an Event of
Default, and (ii) Collateral Agent has notified the applicable Grantor of
Collateral Agent’s election to exercise such rights with respect to the Pledged
Interests pursuant to Section 15.

 

5.                   Representations and Warranties. In order to induce
Collateral Agent to enter into this Agreement for the benefit of itself and the
Lenders, each Grantor makes the following representations and warranties to
Collateral Agent and the Lenders which shall be true, correct, and complete, in
all material respects (except that such materiality qualifier shall not be
applicable to any representations and warranties that already are qualified or
modified by materiality in the text thereof), as of the Closing Date, and shall
be true, correct, and complete, in all material respects (except that such
materiality qualifier shall not be applicable to any representations and
warranties that already are qualified or modified by materiality in the text
thereof), as of the date of the making of each Loan (or other extension of
credit) made thereafter, as though made on and as of the date of such Loan (or
other extension of credit) (except to the extent that such representations and
warranties relate solely to an earlier date, in which case such representations
and warranties shall be true and correct in all material respects (except that
such materiality qualifier shall not be applicable to any representations and
warranties that already are qualified or modified by materiality in the text
thereof) as of such earlier date) and such representations and warranties shall
survive the execution and delivery of this Agreement:



 8 

 

(a)                The name (within the meaning of Section 9-503 of the Code)
and jurisdiction of organization of each Grantor is set forth on Schedule 7 (as
such Schedule may be updated from time to time to reflect changes resulting from
transactions permitted under the Loan Documents).

 

(b)                The chief executive office of each Grantor is located at the
address indicated on Schedule 7 (as such Schedule may be updated from time to
time to reflect changes resulting from transactions permitted under the Loan
Documents).

 

(c)                Each Grantor’s tax identification numbers are identified on
Schedule 7 (as such Schedule may be updated from time to time to reflect changes
resulting from transactions permitted under the Loan Documents).

 

(d)                As of the Closing Date, no Grantor holds any Commercial Tort
Claims that exceed $250,000 in amount, except as set forth on Schedule 1.

 

(e)                Set forth on Schedule 9 (as such Schedule may be updated from
time to time subject to Section 6(k)(iii) with respect to Controlled Accounts
and provided that Grantors comply with Section 6(c) hereof) is a listing of all
of Grantors’ Deposit Accounts and Securities Accounts, including, with respect
to each bank or securities intermediary (i) the name of such Person, and (ii)
the account numbers of the Deposit Accounts or Securities Accounts maintained
with such Person.

 

(f)                 Schedule 8 sets forth all Real Property that is a Material
Real Estate Asset owned by any of the Grantors as of the Closing Date.

 

(g)                As of the Closing Date: (i) Schedule 2 provides a complete
and correct list of all registered Copyrights and applications for registration
of Copyrights owned by any Grantor, (ii) Schedule 3 provides a complete and
correct list of all Intellectual Property Licenses with respect to registered
Intellectual Property (including Patents) entered into by any Grantor pursuant
to which (A) any Grantor has provided any license or other rights in registered
Intellectual Property (including Patents) owned or controlled by such Grantor to
any other Person (other than non-exclusive software licenses granted in the
ordinary course of business), or (B) any Person has granted to any Grantor any
license or other rights in registered Intellectual Property (including Patents)
owned or controlled by such Person that is material to the business of such
Grantor, including any such Intellectual Property that is incorporated in any
Inventory, software, or other product marketed, sold, licensed, or distributed
by such Grantor (other than off-the-shelf, shrink-wrapped or “click to accept”
software licenses or other licenses to generally commercially available
software), (iii) Schedule 4 provides a complete and correct list of all Patents
owned by any Grantor and all applications for Patents owned by any Grantor, and
(iv) Schedule 6 provides a complete and correct list of all registered
Trademarks owned by any Grantor, and all applications for registration of
Trademarks owned by any Grantor.

 

(h)                (i) (A) each Grantor owns or holds licenses in all
Intellectual Property that is necessary in or material to the conduct of its
business, and (B) all employees and contractors of each Grantor who were
involved in the creation or development of any Intellectual Property for such
Grantor that is necessary in or material to the business of such Grantor have
signed agreements containing assignment of Intellectual Property rights to such
Grantor and obligations of confidentiality;



 9 

 

(ii)                   to each Grantor’s knowledge after reasonable inquiry, no
Person has infringed or misappropriated or is currently infringing or
misappropriating any Intellectual Property rights owned by such Grantor, in each
case, that either individually or in the aggregate could reasonably be expected
to result in a Material Adverse Effect;

 

(iii)                   to each Grantor’s knowledge after reasonable inquiry,
all registered Copyrights, registered Trademarks, and issued Patents that are
owned by such Grantor and necessary in or material to the conduct of its
business are valid, subsisting and enforceable and in compliance with all legal
requirements, filings, and payments and other actions that are required to
maintain such Intellectual Property in full force and effect,

 

(iv)                    each Grantor has taken reasonable steps to maintain the
confidentiality of and otherwise protect and enforce its rights in all trade
secrets owned by such Grantor that are necessary in or material to the conduct
of the business of such Grantor, and

 

(i)                 This Agreement creates a valid security interest in the
Collateral of each Grantor, to the extent a security interest therein can be
created under the Code, securing the payment of the Secured Obligations. Except
to the extent a security interest in the Collateral cannot be perfected by the
filing of a financing statement under the Code, all filings to perfect such
security interest have been duly taken or will have been taken upon the filing
of financing statements listing each applicable Grantor, as a debtor, and
Collateral Agent, as secured party, in the jurisdictions listed next to such
Grantor’s name on Schedule 11. Upon the making of such filings, Collateral Agent
shall have a First Priority perfected security interest in the Collateral of
each Grantor to the extent such security interest can be perfected by the filing
of a financing statement under the Code. Upon filing of any Copyright Security
Agreement with the United States Copyright Office, filing of any Patent Security
Agreement and any Trademark Security Agreement with the PTO, and the filing of
appropriate financing statements in the jurisdictions listed on Schedule 11, all
action necessary to perfect and to the extent required by this Agreement and the
other Loan Documents, protect the Security Interest in and on each Grantor’s
United States issued Patents, registered Trademarks, or registered Copyrights
has been taken and such perfected Security Interest is enforceable as such as
against any and all creditors of and purchasers from any Grantor of such
Intellectual Property. All action by any Grantor required by this Agreement and
the other Loan Documents, to protect and perfect such security interest on each
item of Collateral has been duly taken.

 

(j)                 (i) Except for the Security Interest created hereby, each
Grantor is and will at all times be the sole holder of record and the legal and
beneficial owner, free and clear of all Liens other than Permitted Liens, of the
Pledged Companies indicated on Schedule 5 as being owned by such Grantor and,
when acquired by such Grantor, any Pledged Companies acquired after the Closing
Date, (ii) all of the Pledged Interests in such Pledged Companies are duly
authorized, validly issued, fully paid and non-assessable and such Pledged
Interests constitute or will constitute the percentage of the issued and
outstanding Capital Stock of the Pledged Companies of such Grantor identified on
Schedule 5 as supplemented or modified by any Pledged Interests Addendum or any
Joinder to this Agreement, (iii) such Grantor has the right and requisite
authority to pledge, the Investment Property pledged by such Grantor to
Collateral Agent as provided herein, (iv) all actions necessary to perfect and
establish a First Priority Lien, or to the extent otherwise required by this
Agreement and the other Loan Documents, to otherwise protect, Collateral Agent’s
Liens in the Investment Property, and the proceeds thereof, have been duly
taken, upon (A) the execution and delivery of this Agreement, (B) the taking of
possession by Collateral Agent (or its agent or designee) of any certificates
representing the Pledged Interests, to the extent such Pledged Interests are
represented by certificates, together with undated powers (or other documents of
transfer acceptable to Collateral Agent) endorsed in blank by the applicable
Grantor, (C) the filing of financing statements in the applicable jurisdiction
set forth on Schedule 11 for such Grantor with respect to the Pledged Interests
of such Grantor that are not represented by certificates, and (D) with respect
to any Securities Accounts (other than Excluded Accounts), the delivery of
Control Agreements with respect thereto, and (v) each Grantor has delivered to
and deposited with Collateral Agent all certificates representing the Pledged
Interests owned by such Grantor to the extent such Pledged Interests are
represented by certificates, and undated powers (or other documents of transfer
acceptable to Collateral Agent) endorsed in blank with respect to such
certificates. None of the Pledged Companies owned or held by such Grantor has
been issued or transferred in violation of any securities registration,
securities disclosure, or similar laws of any jurisdiction to which such
issuance or transfer may be subject.



 10 

 

(k)                No consent, approval, authorization, or other order or other
action by, and no notice to or filing with, any Governmental Authority or any
other Person is required (i) for the grant of a Security Interest by such
Grantor in and to the Collateral pursuant to this Agreement or for the
execution, delivery, or performance of this Agreement by such Grantor, or (ii)
for the exercise by Collateral Agent of the voting or other rights provided for
in this Agreement with respect to the Investment Property or the remedies in
respect of the Collateral pursuant to this Agreement, except (A) as may be
required in connection with such disposition of Investment Property by laws
affecting the offering and sale of securities generally, (B) for consents,
approvals, authorizations, or other orders or actions that have already been
obtained or given (as applicable) and that are still in force, and (C) the
filing of financing statements and other filings necessary to perfect the
Security Interests granted hereby.

 

(l)                 As to all limited liability company or partnership
interests, issued under any Pledged Operating Agreement or Pledged Partnership
Agreement, each Grantor hereby represents and warrants that the Pledged
Interests issued pursuant to such agreement (i) are not dealt in or traded on
securities exchanges or in securities markets, (ii) do not constitute investment
company securities, and (iii) are not held by such Grantor in a Securities
Account. In addition, none of the Pledged Operating Agreements, the Pledged
Partnership Agreements, or any other agreements governing any of the Pledged
Interests issued under any Pledged Operating Agreement or Pledged Partnership
Agreement, provides that such Pledged Interests are securities governed by
Article 8 of the Uniform Commercial Code as in effect in any relevant
jurisdiction.

 

6.                   Covenants. Each Grantor, jointly and severally, covenants
and agrees with Collateral Agent that from and after the date of this Agreement
and until the date of termination of this Agreement in accordance with Section
22:

 

(a)                Possession of Collateral. In the event that any Collateral,
including Proceeds, is evidenced by or consists of Drafts, Documents,
Certificated Securities, Promissory Notes, or tangible Chattel Paper having an
aggregate value or face amount of $500,000 or more for all such Drafts,
Documents, Certificated Securities, Promissory Notes, or tangible Chattel Paper,
the Grantors shall promptly (and in any event within 30 days (or such longer
period as agreed to in writing by Borrower, Collateral Agent and the Required
Lenders) after acquisition thereof), notify Collateral Agent thereof, and if and
to the extent that perfection or priority of Collateral Agent’s Security
Interest is dependent on or enhanced by possession, the applicable Grantor,
promptly (and in any event within five Business Days (or such longer period as
agreed to in writing by Borrower, Collateral Agent and the Required Lenders))
after request by Collateral Agent, shall execute such other documents and
instruments as shall be requested by Collateral Agent or, if applicable, endorse
and deliver physical possession of such Drafts, Documents, Certificated
Securities, Promissory Notes, or tangible Chattel Paper to Collateral Agent,
together with such undated powers (or other relevant document of transfer
acceptable to Collateral Agent) endorsed in blank as shall be requested by
Collateral Agent, and shall do such other acts or things, reasonably deemed
necessary or desirable by Collateral Agent to protect Collateral Agent’s
Security Interest therein, to the extent otherwise required by this Agreement
and the other Loan Documents.



 11 

 

(b)                Chattel Paper.

 

(i)                   Promptly (and in any event within five Business Days (or
such longer period as agreed to in writing by Borrower, Collateral Agent and the
Required Lenders)) after request by Collateral Agent, each Grantor shall take
all steps reasonably necessary to grant Collateral Agent control of all
electronic Chattel Paper in accordance with the Code and all “transferable
records” as that term is defined in Section 16 of the Uniform Electronic
Transaction Act and Section 201 of the federal Electronic Signatures in Global
and National Commerce Act as in effect in any relevant jurisdiction, to the
extent that the aggregate value or face amount of such electronic Chattel Paper
equals or exceeds $500,000; and

 

(ii)                   If any Grantor retains possession of any tangible Chattel
Paper or Instruments (which retention of possession shall be subject to the
extent permitted hereby and by the Credit Agreement), promptly upon the request
of Collateral Agent, such tangible Chattel Paper and Instruments shall be marked
with the following legend: “This writing and the obligations evidenced or
secured hereby are subject to the Security Interest of Kayne Solutions Fund,
L.P., as Collateral Agent for the benefit of itself and the Lenders”.

 

(c)                Control Agreements.

 

(i)                   Subject to any applicable time periods provided under
Section 6.17 of the Credit Agreement, each Grantor shall obtain an authenticated
Control Agreement (which may include a Controlled Account Agreement), from each
bank maintaining a Deposit Account or Securities Account for such Grantor (other
than with respect to any Excluded Accounts); and

 

(ii)                   Each Grantor shall obtain an authenticated Control
Agreement, from each issuer of uncertificated securities that constitutes a
Pledged Company, securities intermediary, or commodities intermediary issuing or
holding any financial assets or commodities to or for any Grantor, or
maintaining a Securities Account for such Grantor (other than with respect to
any Excluded Accounts).

 

(d)                Letter-of-Credit Rights. If the Grantors (or any of them) are
or become the beneficiary of letters of credit having a face amount or value of
$250,000 or more in the aggregate, then the applicable Grantor or Grantors shall
promptly (and in any event within 30 days (or such longer period as agreed to in
writing by Borrower, Collateral Agent and the Required Lenders) after becoming a
beneficiary), notify Collateral Agent thereof and, promptly (and in any event
within 30 days (or such longer period as agreed to in writing by Borrower,
Collateral Agent and the Required Lenders)) after request by Collateral Agent,
enter into a tri-party agreement with Collateral Agent and the issuer or
confirming bank with respect to letter-of-credit rights assigning such
letter-of-credit rights to Collateral Agent and directing all payments
thereunder to the Deposit Account specified by the Collateral Agent, all in form
and substance reasonably satisfactory to Collateral Agent.

 

(e)                Commercial Tort Claims. If the Grantors (or any of them)
obtain Commercial Tort Claims having a value, or involving an asserted claim, in
the amount of $250,000 or more in the aggregate for all Commercial Tort Claims,
then the applicable Grantor or Grantors shall promptly (and in any event within
30 days (or such longer period as agreed to in writing by Borrower, Collateral
Agent and the Required Lenders) of obtaining such Commercial Tort Claim), notify
Collateral Agent upon incurring or otherwise obtaining such Commercial Tort
Claims and, promptly (and in any event within five Business Days (or such longer
period as agreed to in writing by Borrower, Collateral Agent and the Required
Lenders)) after request by Collateral Agent, amend Schedule 1 to describe such
Commercial Tort Claims in a manner that reasonably identifies such Commercial
Tort Claims and which is otherwise reasonably satisfactory to Agent, and hereby
authorizes the filing of additional financing statements or amendments to
existing financing statements describing such Commercial Tort Claims, and agrees
to do such other acts or things reasonably deemed necessary or desirable by
Collateral Agent to give Collateral Agent a First Priority, perfected security
interest in any such Commercial Tort Claim.



 12 

 

(f)                 Government Contracts. Other than Accounts and Chattel Paper
the aggregate value of which does not at any one time exceed $500,000, if any
Account or Chattel Paper arises out of a contract or contracts with the United
States of America or any department, agency, or instrumentality thereof,
Grantors shall promptly (and in any event within 30 days (or such longer period
as agreed to in writing by Borrower, Collateral Agent and the Required Lenders)
of the creation thereof) notify Collateral Agent thereof and, promptly (and in
any event within 30 days (or such longer period as agreed to in writing by
Borrower, Collateral Agent and the Required Lenders)) after request by
Collateral Agent, execute any instruments or take any steps reasonably required
by Collateral Agent in order that all moneys due or to become due under such
contract or contracts shall be assigned to Collateral Agent, for the benefit of
the Lenders, and shall provide written notice thereof under the Assignment of
Claims Act or other applicable law.

 

(g)                Intellectual Property.

 

(i)                   Upon the request of Collateral Agent, in order to
facilitate filings with the PTO and the United States Copyright Office, each
Grantor shall execute and deliver to Collateral Agent one or more Copyright
Security Agreements, Trademark Security Agreements, or Patent Security
Agreements to further evidence Collateral Agent’s Lien on such Grantor’s United
States issued and registered Patents, Trademarks, or Copyrights, and the General
Intangibles of such Grantor relating thereto or represented thereby;

 

(ii)                   Each Grantor shall have the duty, with respect to
Intellectual Property that is necessary in or material to the conduct of such
Grantor’s business, to protect and diligently enforce and defend at such
Grantor’s expense its Intellectual Property, including (A) to diligently enforce
and defend, including promptly suing for infringement, misappropriation, or
dilution and to recover any and all damages for such infringement,
misappropriation, or dilution, and filing for opposition, interference, and
cancellation against conflicting Intellectual Property rights of any Person, (B)
to prosecute diligently any trademark application or service mark application
that is part of the Trademarks pending as of the date hereof or hereafter until
the termination of this Agreement, (C) to prosecute diligently any patent
application that is part of the Patents pending as of the date hereof or
hereafter until the termination of this Agreement, (D) to take all reasonable
and necessary action to preserve and maintain all of such Grantor’s Trademarks,
Patents, Copyrights, Intellectual Property Licenses, and its rights therein,
including paying all maintenance fees and filing of applications for renewal,
affidavits of use, and affidavits of noncontestability, and (E) to require all
employees, consultants, and contractors of each Grantor who were involved in the
creation or development of such Intellectual Property to sign agreements
containing assignment of Intellectual Property rights and obligations of
confidentiality. Each Grantor further agrees not to abandon any Intellectual
Property or Intellectual Property License that is necessary in or material to
the conduct of such Grantor’s business. Each Grantor hereby agrees to take the
steps described in this Section 6(g)(ii) with respect to all new or acquired
Intellectual Property to which it or any of its Subsidiaries is now or later
becomes entitled that is necessary in or material to the conduct of such
Grantor’s business;

 

(iii)                   Grantors acknowledge and agree that the Lenders shall
have no duties with respect to any Intellectual Property or Intellectual
Property Licenses of any Grantor. Without limiting the generality of this
Section 6(g)(iii), Grantors acknowledge and agree that no Lender shall be under
any obligation to take any steps necessary to preserve rights in the Collateral
consisting of Intellectual Property or Intellectual Property Licenses against
any other Person, but any Lender may do so at its option from and after the
occurrence and during the continuance of an Event of Default, and all expenses
incurred in connection therewith (including reasonable fees and expenses of
attorneys and other professionals) shall be for the sole account of Borrower and
shall be chargeable to the Loan Account;



 13 

 

(iv)                    On each date on which a Compliance Certificate is
required to be delivered pursuant to Section 5.01(d) of the Credit Agreement
(or, if an Event of Default has occurred and is continuing, more frequently if
requested by Collateral Agent), each Grantor shall provide Collateral Agent with
a written report of all new Patents, Trademarks or Copyrights that are
registered or the subject of pending applications for registrations, and of all
Intellectual Property Licenses that are material to the conduct of such
Grantor’s business, in each case, which were acquired, registered, or for which
applications for registration were filed by any Grantor during the prior period
and any statement of use or amendment to allege use with respect to
intent-to-use trademark applications. In the case of such registrations or
applications therefor, which were acquired by any Grantor, each such Grantor
shall file the necessary documents with the appropriate Governmental Authority
identifying the applicable Grantor as the owner (or as a co-owner thereof, if
such is the case) of such Intellectual Property. In each of the foregoing cases,
the applicable Grantor shall promptly cause to be prepared, executed, and
delivered to Collateral Agent supplemental schedules to the applicable Loan
Documents to identify such Patent, Trademark and Copyright registrations and
applications therefor (with the exception of Trademark applications filed on an
intent-to-use basis for which no statement of use or amendment to allege use has
been filed) and Intellectual Property Licenses as being subject to the security
interests created thereunder;

 

(v)                   Anything to the contrary in this Agreement
notwithstanding, in no event shall any Grantor, either itself or through any
agent, employee, licensee, or designee, file an application for the registration
of any Copyright with the United States Copyright Office or any similar office
or agency in another country without giving Collateral Agent written notice
thereof at least 30 days prior to such filing and complying with Section 6(g)(i)
and, if available, each such application for registration shall be filed on an
“expedited basis”. Upon receipt from the United States Copyright Office of
notice of registration of any Copyright, each Grantor shall promptly (but in no
event later than 30 days (or such longer period as agreed to in writing by
Borrower, Collateral Agent and the Required Lenders) following such receipt)
notify (but without duplication of any notice required by Section 6(g)(v))
Collateral Agent of such registration by delivering, or causing to be delivered,
to Collateral Agent, documentation sufficient for Collateral Agent to perfect
Collateral Agent’s Liens on such Copyright. If any Grantor acquires from any
Person any Copyright registered with the United States Copyright Office or an
application to register any Copyright with the United States Copyright Office,
such Grantor shall promptly (but in no event later than 30 days (or such longer
period as agreed to in writing by Borrower, Collateral Agent and the Required
Lenders) following such acquisition) notify Collateral Agent of such acquisition
and deliver, or cause to be delivered, to Collateral Agent, documentation
sufficient for Collateral Agent to perfect Collateral Agent’s Liens on such
Copyright. In the case of such Copyright registrations or applications therefor
which were acquired by any Grantor, each such Grantor shall promptly (but in no
event later than 30 days (or such longer period as agreed to in writing by
Borrower, Collateral Agent and the Required Lenders) following such acquisition)
file the necessary documents with the appropriate Governmental Authority
identifying the applicable Grantor as the owner (or as a co-owner thereof, if
such is the case) of such Copyrights; and

 

(vi)                    Each Grantor shall take reasonable steps to maintain the
confidentiality of, and otherwise protect and enforce its rights in, the
Intellectual Property that is necessary in or material to the conduct of such
Grantor’s business, including, as applicable (A) protecting the secrecy and
confidentiality of its confidential information and trade secrets by having and
enforcing a reasonable policy requiring all current employees, consultants,
licensees, vendors and contractors with access to such information to execute
appropriate confidentiality agreements, (B) taking actions reasonably necessary
to ensure that no trade secret falls into the public domain, and (C) protecting
the secrecy and confidentiality of the source code of all software programs and
applications of which it is the owner or licensee by having and enforcing a
reasonable policy requiring any licensees (or sublicensees) of such source code
to enter into license agreements with commercially reasonable use and
non-disclosure restrictions.



 14 

 

(h)                Investment Property.

 

(i)                   If any Grantor shall acquire, obtain, receive or become
entitled to receive any Pledged Interests that constitute Pledged Companies
after the Closing Date, it shall promptly (and in any event within 30 days (or
such longer period as agreed to in writing by Borrower, Collateral Agent and the
Required Lenders) of acquiring or obtaining such Collateral) deliver to
Collateral Agent a duly executed Pledged Interests Addendum identifying such
Pledged Interests;

 

(ii)                   Upon the occurrence and during the continuance of an
Event of Default, following the request of Collateral Agent, all sums of money
and property paid or distributed in respect of the Pledged Companies that are
received by any Grantor shall be held by the Grantors in trust for the benefit
of Collateral Agent segregated from such Grantor’s other property, and such
Grantor shall deliver it forthwith to Collateral Agent in the exact form
received;

 

(iii)                   Each Grantor shall promptly deliver to Collateral Agent
a copy of each material notice or other material communication received by it in
respect of any Pledged Companies;

 

(iv)                    No Grantor shall make or consent to any amendment or
other modification or waiver with respect to any Pledged Companies, Pledged
Operating Agreement, or Pledged Partnership Agreement, or enter into any
agreement or permit to exist any restriction with respect to any Pledged
Companies if the same is prohibited pursuant to the Loan Documents;

 

(v)                   Each Grantor agrees that it will cooperate with Collateral
Agent in obtaining all necessary approvals and making all necessary filings
under federal, state, local, or foreign law to effect the perfection of the
Security Interest on the Investment Property or to effect any sale or transfer
thereof; and

 

(vi)                    As to all limited liability company or partnership
interests owned by such Grantor and issued under any Pledged Operating Agreement
or Pledged Partnership Agreement, each Grantor hereby covenants that the Pledged
Interests issued pursuant to such agreement (A) are not and shall not be dealt
in or traded on securities exchanges or in securities markets, (B) do not and
will not constitute investment company securities, and (C) are not and will not
be held by such Grantor in a securities account. In addition, none of the
Pledged Operating Agreements, the Pledged Partnership Agreements, or any other
agreements governing any of the Pledged Interests issued under any Pledged
Operating Agreement or Pledged Partnership Agreement, provides or shall provide
that such Pledged Interests are securities governed by Article 8 of the Uniform
Commercial Code as in effect in any relevant jurisdiction; and

 

(vii)                    With regard to any Pledged Interests that are not
certificated, to the extent any Grantor is an issuer of such non-certificated
Pledged Interests, such Grantor in its capacity as an issuer (i) agrees promptly
to note on its books the security interests granted to Collateral Agent and
confirmed under this Agreement, (ii) agrees that after the occurrence and during
the continuation of an Event of Default, it will comply with instructions of
Collateral Agent or its nominee with respect to the applicable Pledged Interests
without further consent by the applicable Grantor, (iii) to the extent permitted
by law, agrees that the “issuer’s jurisdiction” (as defined in Section 8-110 of
the UCC) is the State of New York, (iv) agrees to notify Collateral Agent upon
obtaining knowledge of any interest in favor of any person in the applicable
Pledged Interests that is materially adverse to the interest of Collateral Agent
therein, other than any Permitted Liens and (v) waives any right or requirement
at any time hereafter to receive a copy of this Agreement in connection with the
registration of any Pledged Interests hereunder in the name of Collateral Agent
or its nominee or the exercise of voting rights by Collateral Agent or its
nominee.



 15 

 

(i)                 Real Property; Fixtures. Each Grantor covenants and agrees
that it shall, at all times, comply with Section 5.11 of the Credit Agreement.

 

(j)                 Transfers and Other Liens. Grantors shall not (i) sell,
assign (by operation of law or otherwise) or otherwise dispose of, or grant any
option with respect to, any of the Collateral, except as expressly permitted by
the Credit Agreement, or (ii) create or permit to exist any Lien upon or with
respect to any of the Collateral of any Grantor, except for Permitted Liens. The
inclusion of Proceeds in the Collateral shall not be deemed to constitute
Collateral Agent’s consent to any sale or other disposition of any of the
Collateral except as expressly permitted in this Agreement or the other Loan
Documents.

 

(k)                Controlled Accounts; Controlled Investments.

 

(i)                   Each Grantor shall (A) establish and maintain cash
management services of a type and on terms reasonably satisfactory to Collateral
Agent at one or more of the banks set forth on Schedule 10 (each a “Controlled
Account Bank”), and shall take reasonable steps to ensure that all of its
Account Debtors forward payment of the amounts owed by them directly to such
Controlled Account Banks, and (B) deposit or cause to be deposited promptly, and
in any event no later than the first Business Day after the date of receipt
thereof, all of their Collections (including those sent directly by their
Account Debtors to a Grantor) into a bank account of such Grantor (each, a
“Controlled Account”) at one of the Controlled Account Banks;

 

(ii)                   Each Grantor shall establish and maintain Controlled
Account Agreements with Collateral Agent and the applicable Controlled Account
Bank, in form and substance reasonably acceptable to Collateral Agent. Each such
Controlled Account Agreement shall provide, among other things, that (A) the
Controlled Account Bank will comply with any instructions originated by
Collateral Agent directing the disposition of the funds in each applicable
Controlled Account without further consent by the applicable Grantor, (B) the
Controlled Account Bank waives, subordinates, or agrees not to exercise any
rights of setoff or recoupment or any other claim against each applicable
Controlled Account other than for payment of its service fees and other charges
directly related to the administration of such Controlled Account and for
returned checks or other items of payment, and (C) upon the instruction of
Collateral Agent (an “Activation Instruction”), the Controlled Account Bank will
forward by daily sweep all amounts in each applicable Controlled Account to
Collateral Agent’s Account. Collateral Agent agrees not to issue an Activation
Instruction with respect to the Controlled Accounts unless an Event of Default
has occurred and is continuing at the time such Activation Instruction is
issued. Collateral Agent agrees to use commercially reasonable efforts to
rescind an Activation Instruction (the “Rescission”) if (i) the Event of Default
upon which such Activation Instruction was issued has been waived in writing in
accordance with the terms of the Credit Agreement and (ii) no additional Event
of Default has occurred and is continuing prior to the date of the Rescission;

 

(iii)                   So long as no Default or Event of Default has occurred
and is continuing or would result therefrom, Borrower may amend Schedule 10 to
add or replace a Controlled Account Bank or Controlled Account and shall upon
such addition or replacement provide to Collateral Agent an amended Schedule 10;
provided, that (A) such prospective Controlled Account Bank shall be reasonably
satisfactory to Collateral Agent, and (B) the applicable Grantor and such
prospective Controlled Account Bank shall have executed and delivered to
Collateral Agent a Controlled Account Agreement within the time frame required
by Section 6.17 of the Credit Agreement. Each Grantor shall close any of its
Controlled Accounts (and establish replacement Controlled Account accounts in
accordance with the foregoing sentence) as promptly as practicable and in any
event within 45 days (or such longer period as agreed to in writing by Borrower,
Collateral Agent and the Required Lenders) after notice from Collateral Agent
that the operating performance, funds transfer, or availability procedures or
performance of the Controlled Account Bank with respect to Controlled Account
Accounts or Collateral Agent’s liability under any Controlled Account Agreement
with such Controlled Account Bank is no longer acceptable in Collateral Agent’s
reasonable judgment; and



 16 

 

(iv)                    Other than amounts deposited into Excluded Accounts, no
Grantor will make, acquire, or permit to exist Permitted Investments consisting
of cash, Cash Equivalents, or amounts credited to Deposit Accounts or Securities
Accounts (other than overnight investments customary for such bank or securities
intermediary), unless such Grantor and the applicable bank or securities
intermediary have entered into Control Agreements with Collateral Agent
governing such Permitted Investments in order to perfect (and further establish)
Collateral Agent’s Liens in such Permitted Investments.

 

(l)                 Name, Etc. No Grantor will change its name, chief executive
office, jurisdiction of organization or organizational identity without
providing the Collateral Agent written notice thereof promptly (and in any event
within 30 days (or such longer period as agreed to in writing by Borrower,
Collateral Agent and the Required Lenders) after such change).

 

7.                   Relation to Other Security Documents. The provisions of
this Agreement shall be read and construed with the other Loan Documents
referred to below in the manner so indicated.

 

(a)                Credit Agreement. In the event of any conflict between any
provision in this Agreement and a provision in the Credit Agreement, such
provision of the Credit Agreement shall control.

 

(b)                Patent, Trademark, Copyright Security Agreements. The
provisions of the Copyright Security Agreements, Trademark Security Agreements,
and Patent Security Agreements are supplemental to the provisions of this
Agreement, and nothing contained in the Copyright Security Agreements, Trademark
Security Agreements, or the Patent Security Agreements shall limit any of the
rights or remedies of Collateral Agent hereunder. In the event of any conflict
between any provision in this Agreement and a provision in a Copyright Security
Agreement, Trademark Security Agreement or Patent Security Agreement, such
provision of this Agreement shall control.

 

8.                   Further Assurances.

 

(a)                To the extent otherwise required by this Agreement or any
other Loan Document, each Grantor agrees that from time to time, at its own
expense, such Grantor will promptly execute and deliver all further instruments
and documents, and take all further action, that Collateral Agent may reasonably
request, in order to perfect and protect the Security Interest granted hereby,
to create, perfect or protect the Security Interest purported to be granted
hereby or to enable Collateral Agent to exercise and enforce its rights and
remedies hereunder with respect to any of the Collateral.

 

(b)                To the extent otherwise required by this Agreement or any
other Loan Document, each Grantor authorizes the filing by Collateral Agent of
financing or continuation statements, or amendments thereto, and such Grantor
will execute and deliver to Collateral Agent such other instruments or notices,
as Collateral Agent may reasonably request, in order to perfect and preserve the
Security Interest granted or purported to be granted hereby, to the extent
otherwise required by this Agreement or any other Loan Document.



 17 

 

(c)                Each Grantor authorizes Collateral Agent at any time and from
time to time to file, transmit, or communicate, as applicable, financing
statements and amendments (i) describing the Collateral as “all personal
property of debtor” or “all assets of debtor” or words of similar effect, (ii)
describing the Collateral as being of equal or lesser scope or with greater
detail, or (iii) that contain any information required by part 5 of Article 9 of
the Code for the sufficiency or filing office acceptance. Each Grantor also
hereby ratifies any and all financing statements or amendments previously filed
by Collateral Agent in any jurisdiction.

 

(d)                Each Grantor acknowledges that it is not authorized to file
any financing statement or amendment or termination statement with respect to
any financing statement filed in connection with this Agreement without the
prior written consent of Collateral Agent, subject to such Grantor’s rights
under Section 9-509(d)(2) of the Code.

 

9.                   Collateral Agent’s Right to Perform Contracts, Exercise
Rights, etc. Upon the occurrence and during the continuance of an Event of
Default, Collateral Agent (or its designee) (a) may, to the extent permitted by
law, proceed to perform any and all of the obligations of any Grantor contained
in any contract, lease, or other agreement and exercise any and all rights of
any Grantor therein contained as fully as such Grantor itself could, (b) shall,
to the extent permitted by law, have the right (subject to Section 16(b)) to use
any Grantor’s rights under Intellectual Property Licenses in connection with the
enforcement of Collateral Agent’s rights hereunder, including the right to
prepare for sale and sell any and all Inventory and Equipment now or hereafter
owned by any Grantor and now or hereafter covered by such licenses, and (c)
shall have the right to request that any Capital Stock that are pledged
hereunder be registered in the name of Collateral Agent or any of its nominees.

 

10.               Collateral Agent Appointed Attorney-in-Fact. Each Grantor
hereby irrevocably appoints Collateral Agent its attorney-in-fact, with full
authority in the place and stead of such Grantor and in the name of such Grantor
or otherwise, at such time as an Event of Default has occurred and is continuing
under the Credit Agreement, to take any action and to execute any instrument
which Collateral Agent may reasonably deem necessary or advisable to accomplish
the purposes of this Agreement, including:

 

(a)                to ask, demand, collect, sue for, recover, compromise,
receive and give acquittance and receipts for moneys due and to become due under
or in connection with the Accounts or any other Collateral of such Grantor;

 

(b)                to receive, indorse, and collect any drafts or other
instruments, documents, Negotiable Collateral or Chattel Paper;

 

(c)                to file any claims or take any action or institute any
proceedings which Collateral Agent may reasonably deem necessary or desirable
for the collection of any of the Collateral of such Grantor or otherwise to
enforce the rights of Collateral Agent with respect to any of the Collateral;

 

(d)                to repair, alter, or supply goods, if any, necessary to
fulfill in whole or in part the purchase order of any Person obligated to such
Grantor in respect of any Account of such Grantor;

 

(e)                to use any Intellectual Property or Intellectual Property
Licenses of such Grantor, including but not limited to any labels, Patents,
Trademarks, trade names, URLs, domain names, industrial designs, Copyrights, or
advertising matter, in preparing for sale, advertising for sale, or selling
Inventory or other Collateral and to collect any amounts due under Accounts,
contracts or Negotiable Collateral of such Grantor; and



 18 

 

(f)                 Collateral Agent, on behalf of itself and the Lenders, shall
have the right, but shall not be obligated, to bring suit in its own name to
enforce the Intellectual Property and Intellectual Property Licenses and, if
Collateral Agent shall commence any such suit, the appropriate Grantor shall, at
the request of Collateral Agent, do any and all lawful acts and execute any and
all proper documents reasonably required by Collateral Agent in aid of such
enforcement.

 

To the extent permitted by law, each Grantor hereby ratifies all that such
attorney-in-fact shall lawfully do or cause to be done by virtue hereof. This
power of attorney is coupled with an interest and shall be irrevocable until
this Agreement is terminated.

 

11.               Collateral Agent May Perform. If any Grantor fails to perform
any agreement contained herein, Collateral Agent may itself perform, or cause
performance of, such agreement, and the reasonable expenses of Collateral Agent
incurred in connection therewith shall be payable, jointly and severally, by
Grantors in accordance with the terms of the Credit Agreement.

 

12.               Collateral Agent’s Duties. The powers conferred on Collateral
Agent hereunder are solely to protect Collateral Agent’s interest in the
Collateral, for the benefit of itself and the Lenders, and shall not impose any
duty upon Collateral Agent to exercise any such powers. Except for the safe
custody of any Collateral in its actual possession and the accounting for moneys
actually received by it hereunder, Collateral Agent shall have no duty as to any
Collateral or as to the taking of any necessary steps to preserve rights against
prior parties or any other rights pertaining to any Collateral. Collateral Agent
shall be deemed to have exercised reasonable care in the custody and
preservation of any Collateral in its actual possession if such Collateral is
accorded treatment substantially equal to that which Collateral Agent accords
its own property.

 

13.               Collection of Accounts, General Intangibles and Negotiable
Collateral. At any time upon the occurrence and during the continuance of an
Event of Default, Collateral Agent or Collateral Agent’s designee may (a) make
direct verification from Account Debtors with respect to any or all Accounts
that are part of the Collateral, (b) notify Account Debtors of any Grantor that
the Accounts, General Intangibles, Chattel Paper or Negotiable Collateral of
such Grantor have been assigned to Collateral Agent, for the benefit of the
Lenders, or that Collateral Agent has a security interest therein, or (c)
collect the Accounts, General Intangibles and Negotiable Collateral of any
Grantor directly, and any collection costs and expenses shall constitute part of
such Grantor’s Secured Obligations under the Loan Documents.

 

14.               Disposition of Pledged Interests by Collateral Agent. None of
the Pledged Companies existing as of the date of this Agreement are, and other
than to the extent hereafter disclosed, none of the Pledged Companies hereafter
acquired on the date of acquisition thereof will be, registered or qualified
under the various federal or state securities laws of the United States and to
the extent not so registered or qualified, disposition thereof after an Event of
Default has occurred and is continuing may be restricted to one or more private
(instead of public) sales in view of the lack of such registration. Each Grantor
understands that in connection with such disposition, Collateral Agent may
approach only a restricted number of potential purchasers and further
understands that a sale under such circumstances may yield a lower price for the
Pledged Interests than if the Pledged Interests were registered and qualified
pursuant to federal and state securities laws and sold on the open market. Each
Grantor, therefore, agrees that: (a) if Collateral Agent shall, pursuant to the
terms of this Agreement, sell or cause the Pledged Interests or any portion
thereof to be sold at a private sale, Collateral Agent shall have the right to
rely upon the advice and opinion of any nationally recognized brokerage or
investment firm (but shall not be obligated to seek such advice and the failure
to do so shall not be considered in determining the commercial reasonableness of
such action) as to the best manner in which to offer the Pledged Interest or any
portion thereof for sale and as to the best price reasonably obtainable at the
private sale thereof, and (b) such reliance shall be conclusive evidence that
Collateral Agent has handled the disposition in a commercially reasonable
manner.



 19 

 

15.               Voting and Other Rights in Respect of Pledged Interests.

 

(a)                Upon the occurrence and during the continuation of an Event
of Default, (i) Collateral Agent may, at its option, and in addition to all
rights and remedies available to Collateral Agent under any other agreement, at
law, in equity, or otherwise, exercise all voting rights, or any other ownership
or consensual rights (including any dividend or distribution rights) in respect
of the Pledged Interests owned by such Grantor, but under no circumstances is
Collateral Agent obligated by the terms of this Agreement to exercise such
rights, and (ii) if Collateral Agent duly exercises its right to vote any of
such Pledged Interests, each Grantor hereby appoints Collateral Agent, such
Grantor’s true and lawful attorney-in-fact and IRREVOCABLE PROXY to vote such
Pledged Interests in any manner Collateral Agent deems advisable for or against
all matters submitted or which may be submitted to a vote of shareholders,
partners or members, as the case may be. The power-of-attorney and proxy granted
hereby is coupled with an interest and shall be irrevocable.

 

(b)                For so long as any Grantor shall have the right to vote the
Pledged Interests owned by it, such Grantor covenants and agrees that it will
not, without the prior written consent of Collateral Agent, vote or take any
consensual action with respect to such Pledged Interests in violation of this
Agreement or any other Loan Document.

 

16.               Remedies.

 

(a)                Upon the occurrence and during the continuance of an Event of
Default, Collateral Agent may, and, at the instruction of the Required Lenders,
shall exercise in respect of the Collateral, in addition to other rights and
remedies provided for herein, in the other Loan Documents, or otherwise
available to it, all the rights and remedies of a secured party on default under
the Code or any other applicable law. Without limiting the generality of the
foregoing, each Grantor expressly agrees that, in any such event, Collateral
Agent without demand of performance or other demand, advertisement or notice of
any kind (except a notice specified below of time and place of public or private
sale) to or upon any Grantor or any other Person (all and each of which demands,
advertisements and notices are hereby expressly waived to the maximum extent
permitted by the Code or any other applicable law), may take immediate
possession of all or any portion of the Collateral and (i) require Grantors to,
and each Grantor hereby agrees that it will at its own expense and upon request
of Collateral Agent forthwith, assemble all or part of the Collateral as
directed by Collateral Agent and make it available to Collateral Agent at one or
more locations where such Grantor regularly maintains Inventory, and (ii)
without notice except as specified below, sell the Collateral or any part
thereof in one or more parcels at public or private sale, at any of Collateral
Agent’s offices or elsewhere, for cash, on credit, and upon such other terms as
Collateral Agent may deem commercially reasonable. Each Grantor agrees that, to
the extent notification of sale shall be required by law, at least ten days
notification by mail to the applicable Grantor of the time and place of any
public sale or the time after which any private sale is to be made shall
constitute reasonable notification and specifically such notification shall
constitute a reasonable “authenticated notification of disposition” within the
meaning of Section 9-611 of the Code. Collateral Agent shall not be obligated to
make any sale of Collateral regardless of notification of sale having been
given. Collateral Agent may adjourn any public sale from time to time by
announcement at the time and place fixed therefor, and such sale may, without
further notice, be made at the time and place to which it was so adjourned. Each
Grantor agrees that (A) the internet shall constitute a “place” for purposes of
Section 9-610(b) of the Code, and (B) to the extent notification of sale shall
be required by law, notification by mail of the URL where a sale will occur and
the time when a sale will commence at least ten days prior to the sale shall
constitute a reasonable notification for purposes of Section 9-611(b) of the
Code. Each Grantor agrees that any sale of Collateral to a licensor pursuant to
the terms of a license agreement between such licensor and a Grantor is
sufficient to constitute a commercially reasonable sale (including as to method,
terms, manner, and time) within the meaning of Section 9-610 of the Code.



 20 

 

(b)                Collateral Agent is hereby granted a license or other right
to use, upon the occurrence and during the continuance of an Event of Default,
without liability for royalties or any other charge, each Grantor’s Intellectual
Property, including but not limited to, any labels, Patents, Trademarks, trade
names, URLs, domain names, industrial designs, Copyrights, and advertising
matter, whether owned by any Grantor or with respect to which any Grantor has
rights under license, sublicense, or other agreements (including any
Intellectual Property License), as it pertains to the Collateral, in preparing
for sale, advertising for sale and selling any Collateral, and each Grantor’s
rights under all licenses and all franchise agreements shall inure to the
benefit of Collateral Agent.

 

(c)             Upon the occurrence and during the continuance of an Event of
Default, Collateral Agent may, in addition to other rights and remedies provided
for herein, in the other Loan Documents, or otherwise available to it under
applicable law and without the requirement of notice to or upon any Grantor or
any other Person (which notice is hereby expressly waived to the maximum extent
permitted by the Code or any other applicable law), (i) with respect to any
Grantor’s Deposit Accounts in which Collateral Agent’s Liens are perfected by
control under Section 9-104 of the Code, instruct the bank maintaining such
Deposit Account for the applicable Grantor to pay the balance of such Deposit
Account to or for the benefit of Collateral Agent, and (ii) with respect to any
Grantor’s Securities Accounts in which Collateral Agent’s Liens are perfected by
control under Section 9-106 of the Code, instruct the securities intermediary
maintaining such Securities Account for the applicable Grantor to (A) transfer
any cash in such Securities Account to or for the benefit of Collateral Agent,
or (B) liquidate any financial assets in such Securities Account that are
customarily sold on a recognized market and transfer the cash proceeds thereof
to or for the benefit of Collateral Agent.

 

(d)                Upon the occurrence and during the continuance of an Event of
Default, any cash held by Collateral Agent as Collateral and all cash proceeds
received by Collateral Agent in respect of any sale of, collection from, or
other realization upon all or any part of the Collateral shall be applied
against the Secured Obligations in the order set forth in the Credit Agreement.
In the event the proceeds of Collateral are insufficient to satisfy all of the
Secured Obligations in full, each Grantor shall remain jointly and severally
liable for any such deficiency.

 

(e)                Each Grantor hereby acknowledges that the Secured Obligations
arise out of a commercial transaction, and agrees that if an Event of Default
shall occur and be continuing Collateral Agent shall have the right to an
immediate writ of possession without notice of a hearing. Collateral Agent shall
have the right to the appointment of a receiver for the properties and assets of
each Grantor, and each Grantor hereby consents to such rights and such
appointment and hereby waives any objection such Grantor may have thereto or the
right to have a bond or other security posted by Collateral Agent.

 

17.               Remedies Cumulative. Each right, power, and remedy of
Collateral Agent or any Lender, as provided for in this Agreement or the other
Loan Documents now or hereafter existing at law or in equity or by statute or
otherwise shall be cumulative and concurrent and shall be in addition to every
other right, power, or remedy provided for in this Agreement or the other Loan
Documents now or hereafter existing at law or in equity or by statute or
otherwise, and the exercise or beginning of the exercise by Collateral Agent,
any Lender, of any one or more of such rights, powers, or remedies shall not
preclude the simultaneous or later exercise by Collateral Agent, such Lender of
any or all such other rights, powers, or remedies.



 21 

 

18.               Marshaling. Collateral Agent shall not be required to marshal
any present or future collateral security (including but not limited to the
Collateral) for, or other assurances of payment of, the Secured Obligations or
any of them or to resort to such collateral security or other assurances of
payment in any particular order, and all of its rights and remedies hereunder
and in respect of such collateral security and other assurances of payment shall
be cumulative and in addition to all other rights and remedies, however existing
or arising. To the extent that it lawfully may, each Grantor hereby agrees that
it will not invoke any law relating to the marshaling of collateral which might
cause delay in or impede the enforcement of Collateral Agent’s rights and
remedies under this Agreement or under any other instrument creating or
evidencing any of the Secured Obligations or under which any of the Secured
Obligations is outstanding or by which any of the Secured Obligations is secured
or payment thereof is otherwise assured, and, to the extent that it lawfully
may, each Grantor hereby irrevocably waives the benefits of all such laws.

 

19.               Indemnity. Each Grantor agrees to indemnify Collateral Agent
and the Lenders from and against all claims, lawsuits and liabilities (including
reasonable attorneys’ fees) arising out of or resulting from this Agreement
(including enforcement of this Agreement) or any other Loan Document to which
such Grantor is a party in accordance with and to the extent set forth in
Section 10.03 of the Credit Agreement. This provision shall survive the
termination of this Agreement and the Credit Agreement and the repayment of the
Secured Obligations.

 

20.               Merger, Amendments; Etc. THIS AGREEMENT, TOGETHER WITH THE
OTHER LOAN DOCUMENTS, REPRESENTS THE FINAL AGREEMENT BETWEEN THE PARTIES AND MAY
NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR ORAL AGREEMENTS OF
THE PARTIES. THERE ARE NO UNWRITTEN AGREEMENTS BETWEEN THE PARTIES. No waiver of
any provision of this Agreement, and no consent to any departure by any Grantor
herefrom, shall in any event be effective unless the same shall be in writing
and signed by Collateral Agent, and then such waiver or consent shall be
effective only in the specific instance and for the specific purpose for which
given. No amendment of any provision of this Agreement shall be effective unless
the same shall be in writing and signed by Collateral Agent and each Grantor to
which such amendment applies.

 

21.               Addresses for Notices. All notices and other communications
provided for hereunder shall be given in the form and manner and delivered to
Collateral Agent at its address specified in the Credit Agreement, and to any of
the Grantors at the notice address specified for Borrower in the Credit
Agreement, or as to any party, at such other address as shall be designated by
such party in a written notice to the other party.

 

22.               Continuing Security Interest: Assignments under Credit
Agreement.

 

(a)                This Agreement shall create a continuing security interest in
the Collateral and shall (i) remain in full force and effect until the Secured
Obligations have been paid in full in accordance with the provisions of the
Credit Agreement and the Commitments have expired or have been terminated, (ii)
be binding upon each Grantor, and their respective successors and assigns, and
(iii) inure to the benefit of, and be enforceable by, Collateral Agent, and its
successors, transferees and assigns. Without limiting the generality of the
foregoing clause (iii), any Lender may, in accordance with the provisions of the
Credit Agreement, assign or otherwise transfer all or any portion of its rights
and obligations under the Credit Agreement to any other Person, and such other
Person shall thereupon become vested with all the benefits in respect thereof
granted to such Lender herein or otherwise. Upon payment in full of the Secured
Obligations in accordance with the provisions of the Credit Agreement and the
expiration or termination of the Commitments, the Guaranty made and the Security
Interest granted hereby shall terminate and all rights to the Collateral shall
revert to Grantors or any other Person entitled thereto. At such time, upon
Borrower’s request, Collateral Agent will (i) authorize the filing of
appropriate termination statements to terminate such Security Interest, (ii)
terminate all control agreements entered into pursuant to this Agreement or any
other Loan Document and (iii) return to Borrower, all Collateral in the
Collateral Agent’s or its agent’s possession. No transfer or renewal, extension,
assignment, or termination of this Agreement or of the Credit Agreement, any
other Loan Document, or any other instrument or document executed and delivered
by any Grantor to Collateral Agent nor any additional loans made by any Lender
to any Borrower, nor the taking of further security, nor the retaking or
re-delivery of the Collateral to Grantors, or any of them, by Collateral Agent,
nor any other act of the Lenders, or any of them, shall release any Grantor from
any obligation, except a release or discharge effected in accordance with the
provisions of the Credit Agreement. Collateral Agent shall not by any act,
delay, omission or otherwise, be deemed to have waived any of its rights or
remedies hereunder, unless such waiver is in writing and signed by Collateral
Agent and then only to the extent therein set forth. A waiver by Collateral
Agent of any right or remedy on any occasion shall not be construed as a bar to
the exercise of any such right or remedy which Collateral Agent would otherwise
have had on any other occasion.



 22 

 

(b)                If any Lender or the Collateral Agent repays,
refunds, restores, or returns in whole or in part, any payment or property
(including any proceeds of Collateral) previously paid or transferred to such
Lender in full or partial satisfaction of any Secured Obligation or on account
of any other obligation of any Loan Party under any Loan Document, because the
payment, transfer, or the incurrence of the obligation so satisfied is asserted
or declared to be void, voidable, or otherwise recoverable under any law
relating to creditors’ rights, including provisions of the Bankruptcy Code
relating to fraudulent transfers, preferences, or other voidable or
recoverable obligations or transfers (each, a “Voidable Transfer”), or
because such Lender or elects to do so on the reasonable advice of its counsel
in connection with a claim that the payment, transfer, or incurrence is or may
be a Voidable Transfer, then, as to any such Voidable Transfer, or the amount
thereof that such Lender elects to repay, restore, or return (including pursuant
to a settlement of any claim in respect thereof), and as to all reasonable
costs, expenses, and attorneys’ fees of such Lender  related thereto, (i) the
liability of the Loan Parties with respect to the amount or property paid,
refunded, restored, or returned will automatically and immediately be revived,
reinstated, and restored and will exist, and (ii) Collateral Agent’s
Liens securing such liability shall be effective, revived, and remain in full
force and effect, in each case, as fully as if such Voidable Transfer had never
been made.  If, prior to any of the foregoing, (A) Collateral Agent’s Liens
shall have been released or terminated, or (B) any provision of this Agreement
shall have been terminated or cancelled, Collateral Agent’s Liens, or
such provision of this Agreement, shall be reinstated in full force and effect
and such prior release, termination, cancellation or surrender shall not
diminish, release, discharge, impair or otherwise affect the obligation of any
Loan Party in respect of such liability or any Collateral securing
such liability.

 

23.               Survival. All representations and warranties made by the
Grantors in this Agreement and in the certificates or other instruments
delivered in connection with or pursuant to this Agreement shall be considered
to have been relied upon by the other parties hereto and shall survive the
execution and delivery of this Agreement and the making of any loans, regardless
of any investigation made by any such other party or on its behalf and
notwithstanding that Collateral Agent or any Lender may have had notice or
knowledge of any Default or Event of Default or incorrect representation or
warranty at the time any credit is extended under the Credit Agreement, and
shall continue in full force and effect as long as the principal of or any
accrued interest on any loan or any fee or any other amount payable under the
Credit Agreement is outstanding and unpaid and so long as the Commitments have
not expired or terminated.

 

24.               APPLICABLE LAW; CONSENT TO JURISDICTIONS; WAIVER OF JURY
TRIAL.

 23 

 



(a)                THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
HEREUNDER SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO CONFLICT OF
LAWS PRINCIPLES (OTHER THAN SECTIONS 5-1401 AND 5-1402 OF THE NEW YORK GENERAL
OBLIGATIONS LAW) THEREOF.

 

(b)                (I) ALL JUDICIAL PROCEEDINGS BROUGHT AGAINST ANY LOAN PARTY
ARISING OUT OF OR RELATING HERETO OR ANY OTHER LOAN DOCUMENT, OR ANY OF THE
OBLIGATIONS, MAY BE BROUGHT IN ANY STATE OR FEDERAL COURT OF COMPETENT
JURISDICTION IN THE STATE, COUNTY AND CITY OF NEW YORK. BY EXECUTING AND
DELIVERING THIS AGREEMENT, EACH LOAN PARTY, FOR ITSELF AND IN CONNECTION WITH
ITS PROPERTIES, IRREVOCABLY (W) ACCEPTS GENERALLY AND UNCONDITIONALLY THE
NON-EXCLUSIVE JURISDICTION AND VENUE OF SUCH COURTS; (X) WAIVES ANY DEFENSE OF
FORUM NON CONVENIENS; (Y) AGREES THAT SERVICE OF ALL PROCESS IN ANY SUCH
PROCEEDING IN ANY SUCH COURT MAY BE MADE BY REGISTERED OR CERTIFIED MAIL, RETURN
RECEIPT REQUESTED, TO THE APPLICABLE LOAN PARTY AT ITS ADDRESS PROVIDED IN
ACCORDANCE WITH SECTION 10.1 OF THE CREDIT AGREEMENT, WHICH IS SUFFICIENT TO
CONFER PERSONAL JURISDICTION OVER THE APPLICABLE LOAN PARTY IN ANY SUCH
PROCEEDING IN ANY SUCH COURT, AND OTHERWISE CONSTITUTES EFFECTIVE AND BINDING
SERVICE IN EVERY RESPECT; AND (Z) AGREES THAT COLLATERAL AGENT AND LENDERS
RETAIN THE RIGHT TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY LAW OR TO
BRING PROCEEDINGS AGAINST ANY LOAN PARTY IN THE COURTS OF ANY OTHER
JURISDICTION.

 

(II) EACH LOAN PARTY HEREBY AGREES THAT PROCESS MAY BE SERVED ON IT BY CERTIFIED
MAIL, RETURN RECEIPT REQUESTED, TO THE ADDRESSES PERTAINING TO IT AS SPECIFIED
IN SECTION 10.01 OF THE CREDIT AGREEMENT. ANY AND ALL SERVICE OF PROCESS AND ANY
OTHER NOTICE IN ANY SUCH ACTION, SUIT OR PROCEEDING SHALL BE EFFECTIVE AGAINST
ANY LOAN PARTY IF GIVEN BY REGISTERED OR CERTIFIED MAIL, RETURN RECEIPT
REQUESTED, OR BY ANY OTHER MEANS OR MAIL WHICH REQUIRES A SIGNED RECEIPT,
POSTAGE PREPAID, MAILED AS PROVIDED ABOVE.

 

(c)                EACH OF THE PARTIES HERETO HEREBY AGREES TO WAIVE ITS
RESPECTIVE RIGHTS TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR
ARISING HEREUNDER OR UNDER ANY OF THE OTHER LOAN DOCUMENTS OR ANY DEALINGS
BETWEEN THEM RELATING TO THE SUBJECT MATTER OF THIS LOAN TRANSACTION OR THE
LENDER/BORROWER RELATIONSHIP THAT IS BEING ESTABLISHED. THE SCOPE OF THIS WAIVER
IS INTENDED TO BE ALL ENCOMPASSING OF ANY AND ALL DISPUTES THAT MAY BE FILED IN
ANY COURT AND THAT RELATE TO THE SUBJECT MATTER OF THIS TRANSACTION, INCLUDING
CONTRACT CLAIMS, TORT CLAIMS, BREACH OF DUTY CLAIMS AND ALL OTHER COMMON LAW AND
STATUTORY CLAIMS. EACH PARTY HERETO ACKNOWLEDGES THAT THIS WAIVER IS A MATERIAL
INDUCEMENT TO ENTER INTO A BUSINESS RELATIONSHIP, THAT EACH HAS ALREADY RELIED
ON THIS WAIVER IN ENTERING INTO THIS AGREEMENT, AND THAT EACH WILL CONTINUE TO
RELY ON THIS WAIVER IN ITS RELATED FUTURE DEALINGS. EACH PARTY HERETO FURTHER
WARRANTS AND REPRESENTS THAT IT HAS REVIEWED THIS WAIVER WITH ITS LEGAL COUNSEL
AND THAT IT KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS FOLLOWING
CONSULTATION WITH LEGAL COUNSEL. THIS WAIVER IS IRREVOCABLE, MEANING THAT IT MAY
NOT BE MODIFIED EITHER ORALLY OR IN WRITING (OTHER THAN BY A MUTUAL WRITTEN
WAIVER SPECIFICALLY REFERRING TO THIS SECTION 24 AND EXECUTED BY EACH OF THE
PARTIES HERETO), AND THIS WAIVER SHALL APPLY TO ANY SUBSEQUENT AMENDMENTS,
RENEWALS, SUPPLEMENTS OR MODIFICATIONS HERETO OR ANY OF THE OTHER LOAN DOCUMENTS
OR TO ANY OTHER DOCUMENTS OR AGREEMENTS RELATING TO THE LOANS MADE HEREUNDER. IN
THE EVENT OF LITIGATION, THIS AGREEMENT MAY BE FILED AS A WRITTEN CONSENT TO A
TRIAL BY THE COURT.



 24 

 

25.               New Subsidiaries. Pursuant to Section 5.10 of the Credit
Agreement, certain Subsidiaries (whether by acquisition or creation) of any
Grantor are required to enter into this Agreement by executing and delivering in
favor of Collateral Agent a Joinder to this Agreement in substantially the form
of Annex 1. Upon the execution and delivery of Annex 1 by any such new
Subsidiary, such Subsidiary shall become a Grantor hereunder with the same force
and effect as if originally named as a Grantor herein. The execution and
delivery of any instrument adding an additional Grantor as a party to this
Agreement shall not require the consent of any Grantor hereunder. The rights and
obligations of each Grantor hereunder shall remain in full force and effect
notwithstanding the addition of any new Grantor hereunder.

 

26.               Collateral Agent. Each reference herein to any right granted
to, benefit conferred upon or power exercisable by the “Collateral Agent” shall
be a reference to Collateral Agent, for the benefit of each Lender.

 

27.               Miscellaneous.

 

(a)                This Agreement is a Loan Document. This Agreement may be
executed in any number of counterparts and by different parties on separate
counterparts, each of which, when executed and delivered, shall be deemed to be
an original, and all of which, when taken together, shall constitute but one and
the same Agreement. Delivery of an executed counterpart of this Agreement by
telefacsimile or other electronic method of transmission shall be equally as
effective as delivery of an original executed counterpart of this Agreement. Any
party delivering an executed counterpart of this Agreement by telefacsimile or
other electronic method of transmission also shall deliver an original executed
counterpart of this Agreement but the failure to deliver an original executed
counterpart shall not affect the validity, enforceability, and binding effect of
this Agreement. The foregoing shall apply to each other Loan Document mutatis
mutandis.

 

(b)                Any provision of this Agreement which is prohibited or
unenforceable shall be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions hereof in that
jurisdiction or affecting the validity or enforceability of such provision in
any other jurisdiction. Each provision of this Agreement shall be severable from
every other provision of this Agreement for the purpose of determining the legal
enforceability of any specific provision.

 

(c)                Headings and numbers have been set forth herein for
convenience only. Unless the contrary is compelled by the context, everything
contained in each Section applies equally to this entire Agreement.

 

(d)                Neither this Agreement nor any uncertainty or ambiguity
herein shall be construed against any Lender, or any Grantor, whether under any
rule of construction or otherwise. This Agreement has been reviewed by all
parties and shall be construed and interpreted according to the ordinary meaning
of the words used so as to accomplish fairly the purposes and intentions of all
parties hereto.

 

[Signature pages follow]

 25 

 



IN WITNESS WHEREOF, the undersigned parties hereto have caused this Agreement to
be executed and delivered as of the day and year first above written.

 

 



“Grantors”               FRANCHISE GROUP INTERMEDIATE B, LLC, a Delaware limited
liability company, as Parent   BUDDY’S NEWCO, LLC, a Delaware limited liability
company, as Borrower                     By:  /s/ Michael S. Piper    By:  /s/
Michael Bennett  Name:  Michael S. Piper   Name:  Michael Bennett Title:  Chief
Financial Officer   Title:  Chief Executive Officer                     BUDDY’S
FRANCHISING AND LICENSING LLC, a Florida limited liability company, as Borrower
                          By:  /s/ Michael Bennett        Name: Michael Bennett
      Title:  Chief Executive Officer      



 

 

 

 

 

 

[SIGNATURE PAGE TO SECURITY AGREEMENT]

 





“Collateral Agent”   KAYNE SOLUTIONS FUND, L.P.   By: Kayne Solutions Fund GP,
LLC   its general partner               By:  /s/ Jon Levinson    Name:  Jon
Levinson   Title:  Managing Partner   



 

 

 

 

 

 

 



[SIGNATURE PAGE TO SECURITY AGREEMENT]



--------------------------------------------------------------------------------

